Citation Nr: 1643578	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a right shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to March 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  In May 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2014 the case was remanded for development.

The Agency of Original Jurisdiction (AOJ) has reopened the claim of service connection for MS (and considered it de novo).  Notwithstanding such action, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claim (to reopen a claim) of service connection for posttraumatic stress disorder (PTSD) was also previously before the Board.  A March 2016 rating decision reopened the claim and granted service connection for PTSD, resolving that matter.  

The Veteran had been represented by an attorney (David Huffman) who was decertified for representation of claimants before VA.  An August 2016 letter offered the Veteran the opportunity to appoint another representative.  In September 2016 he responded that he wishes to proceed pro se.  

The issue of service connection for MS on de novo review is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.





FINDINGS OF FACT

1.  An unappealed October 2007 rating decision denied the Veteran service connection for MS based essentially on a finding that such disease was not shown to be related to his service.

2.  Evidence received since that October 2007 decision suggests that the MS may be related to the Veteran's [now acknowledged] exposure to herbicides in service; relates to unestablished facts necessary to substantiate the underlying claim of service connection for MS; and raises a reasonable possibility of substantiating the claim.

3.  A current right or left knee disability is not shown.

4.  A current right or left hip disability is not shown.

5.  A current right shoulder disability is not shown.
 

CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for multiple sclerosis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim of service connection for multiple sclerosis and remands the reopened claim on de novo review, there is no reason to belabor the impact of the VCAA on that matter; any notice or duty to assist omission is harmless.

Regarding the remaining matters on appeal, VA's duty to notify was satisfied by a February 2010 letter.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records have been secured.  [The STRs in the record are incomplete.  In August 2007 the RO made a formal finding that STRs from March 1965 to March 1967 are unavailable.]  The Veteran's Social Security Administration (SSA) records were also sought, in January 2015 SSA responded that those records were destroyed.  That month the Veteran was asked to submit any such records in his possession; he did not respond.  The Veteran has not been afforded examinations in conjunction with his claims of service connection for bilateral knee, bilateral hip, and right shoulder disabilities.  The Board finds that such examinations are not necessary.  The medical evidence in the record is sufficient to establish that orthopedic disabilities of the joints in question are not shown.  As current claimed joint disabilities are not shown, an examination to determine whether such disability may be related to the Veteran's service or secondary to a service connected disability would be pointless.  Therefore, the low threshold standard for determining when VA is obligated to provide an examination is not met.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that any pertinent evidence remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Multiple Sclerosis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that whether new and material evidence raises a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An October 2007 rating decision denied the Veteran service connection for multiple sclerosis, based essentially on findings that such disability was not manifested in service, he was not shown to have served in Vietnam or been otherwise exposed to herbicide agents (and even if he had been, multiple sclerosis was not a disease which under 38 C.F.R. § 3.309(e) is presumed to be associated with exposure to herbicides); and his multiple sclerosis was not otherwise shown to be related to his service.  He was notified of that decision and his appellate rights and did not timely appeal it.  Therefore, it is final, and the claim may only considered de novo if it is reopened by submission/receipt of new and material evidence.  See 38 U.S.C.A. § 5108.
Evidence in the record at the time of the October 2007 decision included service treatment records (STRs) (that were silent for notations, complaints, treatment, or diagnoses related to multiple sclerosis or herbicide exposure), lay statements (alleging exposure to herbicide agents in Vietnam), and private medical records (confirming a diagnosis of relapsing-remitting multiple sclerosis and noting reports of exposure to herbicide agents in Vietnam).  

Evidence received since the October 2007 decision includes private medical records (indicating a "possible connection" between the Veteran's MS and exposure to herbicides in service).  The evidence was not previously in the record, and is new.  Notably, a March 2016 rating decision granted the Veteran service connection for PTSD, conceding he served in Vietnam.  As he is acknowledged to have served in Vietnam, he is presumed to have been exposed to herbicides therein.  See 38 C.F.R. § 3.307(a)(6)(iii).  Medical opinion evidence relating MS to (acknowledged since the prior rating decision) exposure to herbicides is service pertains to an unestablished fact necessary to substantiate the claim of service connection for MS, and raises a reasonable possibility of reopening the claim, particularly in light of the low threshold standard for reopening endorsed by the Court in Shade.  Accordingly, the Board finds that additional evidence received is new and material, and that the claim of service connection for MS may be reopened.

Bilateral Knee, Bilateral Hip, and Right Shoulder Disabilities

Absent proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to knee, hip, or shoulder disabilities.  Postservice records note the Veteran complained of episodic falls in August 2006.  He denied pain, but reported weakness.  He denied any history of trauma.  A knee, leg, hip, or shoulder disability was not diagnosed; it was noted that the Veteran had relapsing-remitting MS with recovery between attacks.  March 2008 private treatment records note the Veteran complained that his left knee recently gave out; he reported a burning sensation in the right thigh; an MRI showed his condition was stable; a knee or hip disability was not diagnosed.  Notably, that record relates to evaluation and treatment of his multiple sclerosis (rather orthopedic/joint disability).

A March 2008 statement notes the Veteran had trouble walking, inability to take baths, and occasionally fell, requiring calls for emergency service.  An April 2004 private record notes the MS was manifested by gait ataxia.    In his June 2010 notice of disagreement (NOD), the Veteran said he was treated for knee, hip, and shoulder problems in service and could "confirm in various ways" that the claimed conditions should be service connected; he did not identify any specific knee, hip, or shoulder pathology (either current or shown in service).  

August 2010 VA neurology records note the Veteran had no symptoms below the knees.  December 2010 private records show localized swelling in both legs.  The treatment plan included laboratory testing, an ECG, and an echo test, indicating that the symptoms were felt to be cardiologic rather than orthopedic in nature.  An August 2011 private treatment note indicates the Veteran complained of left leg weakness associated with his MS a leg, knee, or hip disability was not diagnosed.  September 2011 and May 2012 VA neurology notes document complaints of left leg weakness due to MS; separate knee or leg pathology was not noted.  An August 2011 Agent Orange program note documents complaints of left knee and leg weakness, but no knee or leg diagnoses were indicated.  Instead, the left leg weakness was deemed a symptom of his multiple sclerosis.  An April 2012 VA record notes the Veteran fell on his way back from the bathroom a month prior due to left leg weakness; knee or hip pathology was not noted (and knee or hip disability was not diagnosed).  An April 2012 VA vascular consultation noted bilateral leg swelling.  

In June 2013, the Veteran presented for VA treatment of a year-long history of intermittent swelling of the legs below the knees and in his feet.  The provider felt that, given the symptoms and prior imaging, the condition may be related to venous insufficiency or a symptom of congestive heart failure.  Treatment with compression stockings was recommended; November 2013 VA records showed excellent results (no pain and minimal edema).  

The Veteran's testimony at the April 2014 hearing described his experiences in Vietnam.  He denied sustaining wounds or injuries therein.  He said that working as a cook required being on his feet about 85 percent of the time, and lifting up to fifty pounds.  He began noticing trouble with his knees, hips, and right shoulder in 2002.  Specifically, he said he would stagger and feel as if his left leg was "going out."  He said this prompted him to seek treatment which eventually led to a diagnosis of multiple sclerosis.  He claimed that his orthopedic complaints are related to lifting in service, but indicated that he never sought treatment for orthopedic complaints prior to 2002; he said that earlier he had problems walking and with his left knee.  He did not identify or allege having any specific knee, hip, or shoulder pathology or diagnosis.  

The Board's close review of the record found no competent evidence that the Veteran has a current knee, hip, or right shoulder disability.  Despite a long history of complaints of symptoms relating to the legs and thighs there has been not finding of knee, leg, or hip disability pathology.  The Veteran's various complaints (which have either been found to be manifestations of his multiple sclerosis (e.g., instability and falling) or a vascular or cardiac condition (e.g., swelling) rather than reflecting a knee or hip disability.  While there are some disabilities (e.g. fracture residuals from an injury) that may be diagnosed based on lay observation, whether or not the various complaints presented reflected an [orthopedic] disability separate and distinct from the multiple sclerosis for which service connection is sought or some other (vascular or cardiac) disability is a lay question clearly beyond the scope of lay observation.  See Jandreau v. Nicholson, 1372, 1377 (fed. Cir. 2007).  The veteran is a layperson and does not profess to have any medical expertise, and his own opinion in this matter has no probative value.  Notably, by his own acknowledgement his knee concerns (staggering and falling) were eventually associated with his multiple sclerosis rather than an independent knee disability.  

Simply stated, a right or left knee, right or left hip, or right shoulder disability is not shown.  Accordingly, the Veteran has not presented valid claims of service connection for bilateral knee, bilateral hip, and/or right shoulder disabilities.  Brammer, 3 Vet. App. at 225.  Hence, service connection for such disabilities is not warranted.  [The Board observes that should service connection for MS be established, any related complaints such a muscle weakness, or instability would be considered in rating that disability.

The preponderance of the evidence is against the claims of service connection for  bilateral knee, bilateral hip, and right shoulder disabilities.  Accordingly, the appeal in those matters must be denied.


ORDER

The appeal to reopen service connection for multiple sclerosis is granted.

Service connection for bilateral knee, bilateral hip, and right shoulder disabilities is denied.


REMAND

The Board finds that additional development is required for proper de novo consideration of the reopened claim of service connection for MS.  

The Veteran has not been afforded a VA examination to assess the likely etiology of such disability.  The evidence confirms he has MS (which he alleges is related to exposure to herbicide agents).  The AOJ has conceded he served in Vietnam (and therefore, he is presumed to have been exposed to herbicides in service.  Finally, a private medical record endorses a "possible connection" between the MS and exposure to herbicides.  The record is nonspecific and does not include rationale.   Therefore, it is inadequate for rating purposes.  However, under the low threshold standard endorsed by the Court in McLendon, 20 Vet. App. at 81, it is sufficient to trigger VA's duty to assist by arranging for an examination to secure a medical advisory opinion in the matter.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain all updated records (i.e., those not already in the record) of VA evaluations or treatment the Veteran has received for multiple sclerosis.  

2. Then, the AOJ should arrange for the Veteran to be examined by a neurologist to determine the likely etiology of his MS, and in particular whether it is related to his service, including as due to exposure to herbicides in Vietnam.  Based on examination of the Veteran and review of his record, the consulting provider should provide an opinion that responds to the following;

(a) Please identify the likely etiology of the Veteran's MS.  Specifically, is it at least as likely as not (a 50 % or better probability) that the MS was incurred is service, including as due to his (acknowledged by VA) exposure to herbicides in Vietnam?.  

(b) If not (and if possible) please identify the etiology considered more likely.

All opinions must include complete rationale.
 
3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the record to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


